DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  FRATERNAL ORDER OF POLICE LODGE #42 and PETER SAGLIO,
                       Appellants,

                                     v.

        THE CITY OF PLANTATION, a municipal corporation,
                          Appellee.

                             No. 4D16-3120

                             [July 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John T. Luzzo, Judge; L.T. Case No. CACE16-010620.

   Robert C. Buschel and Eugene G. Gibbons of Buschel Gibbons, P.A.,
Fort Lauderdale, for appellants.

  E. Bruce Johnson and Christopher J. Stearns of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.